538 F.2d 587
19 UCC Rep.Serv. 603
SWISS CREDIT BANK, Appellee,v.VIRGINIA NATIONAL BANK-FAIRFAX, formerly Community Bank andTrust Company, Appellant.
No. 75-2154.
United States Court of Appeals,Fourth Circuit.
Argued May 5, 1976.Decided June 3, 1976.

Richard J. Stahl, Alexandria, Va.  (Taylor & Clemente, Alexandria, Va., on brief), for appellant.
John H. Ariail, Jr., Arlington, Va.  (Henry St. John FitzGerald, Tolbert, Smith, FitzGerald & Ramsey, Arlington, Va., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and FIELD, Circuit Judges.
PER CURIAM:


1
This is an action by a foreign bank, which cashed a cashier's check, against a Virginia Bank which issued the check and then refused to honor it.  On cross motions for summary judgment, the court below granted judgment for Swiss Credit.


2
The question decided below was whether the bank's notice of refusal to honor the check was timely under the Uniform Commercial Code and/or under the Rules for the Collection of Commercial Paper promulgated by the International Chamber of Commerce.


3
We see no need to reach the question of timeliness of the notice of dishonor.  A cashier's check is a bill of exchange drawn by a bank upon itself.  It is accepted in advance by the act of its issuance, and it cannot be dishonored by the issuing bank because of an indebtedness to it of one of its customers.  5B Michie on Banks and Banking, Ch. 9 § 253 (1973); 107 A.L.R. 1463 (1937).


4
We affirm the judgment although we do so for reasons other than those stated by the district court.


5
AFFIRMED.